Simon, J.
In this case the deféndant and appellant made a motion to be permitted to withdraw his appeal, but as, under art.. 901 of the Code of Practice, we cannot in any case allow him to do so, without the consent of the appellee, we have been constrained to examine the cause upon its merits.
This suit was brought upon a note of hand, secured by special mortgage upon certain property. The note and act of mortgage were produced in evidence, and judgment was rendered thereon below, according to the prayer of the plaintiff’s petition. It is clear that no error has been committed to the prejudice of the defendant, who has not even attempted to point out any.

Judgment affirmed.